Citation Nr: 0842311	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  He died in September 2005.  

The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by which the RO, in 
pertinent part, denied entitlement to the benefits sought 
herein.  

The Board observes that pursuant to the July 2006 notice of 
disagreement filed in response to the March 2006 rating 
decision, the RO issued its February 2007 statement of the 
case.  See 38 C.F.R.§§ 20.200, 20.201, 20.202, 20.302 (2008) 
(outlining the procedures for appealing adverse RO decisions 
to the Board, which include the filing of a notice of 
disagreement by the appellant, the issuance of a statement of 
the case by the RO, and the filing of a substantive appeal by 
the appellant).  The February 2007 statement of the case 
correctly addressed the accrued benefits issue as including 
an assertion of entitlement to accrued benefits for 
esophageal cancer, hearing loss, and tinnitus.  In her March 
2007 substantive appeal, the appellant indicated specifically 
an intention to proceed with the appeal of the denial of 
service connection for esophageal cancer for accrued benefits 
purposes but asserted generally that she wished to appeal the 
denial of "accrued benefits."  Thus, she expressed no 
explicit desire up to that point of abandoning the hearing 
loss and tinnitus matters.  

When certifying the appeal to the Board in June 2007, the RO 
listed the issues as entitlement to service connection for 
the cause of the veteran's death as well as entitlement to 
accrued benefits without further specification.  

At the appellant's October 2008 video teleconference hearing 
before the undersigned, the appellant and her representative 
agreed, under oath, that the only two issues left for 
appellate review were entitlement to service connection for 
the cause of the veteran's death and entitlement to service 
connection for esophageal cancer for accrued benefits 
purposes.  Thus, the issues of entitlement to service 
connection for hearing loss and tinnitus for accrued benefits 
purposes are not before the Board.


FINDINGS OF FACT

1.  The veteran died in September 2005.  The appellant filed 
a claim of accrued benefits in October 2005.

2.  At the time of the veteran's death, his claim of 
entitlement to service connection for esophageal cancer was 
pending.

3.  The competent medical evidence of record at the time of 
the veteran's death did not reflect a nexus between 
esophageal cancer and service.  

4.  The death certificate lists the immediate cause of death 
as metastatic esophageal cancer (adenocarcinoma).

5.  The medical and other evidence of record supports a 
conclusion that the veteran's fatal metastatic esophageal 
cancer was at least as likely as not related to Agent Orange 
exposure in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection of esophageal cancer 
for the purposes of accrued benefits is not warranted.  38 
U.S.C.A. §§ 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.1000 (2008).

2.  Service connection for the cause of the veteran's death 
is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, regarding the claim of 
service connection for the cause of the veteran's death, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Board will now turn to the applicability of VCAA in 
connection with the accrued benefits claim.  

VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, for reasons expressed immediately below, the Board 
finds that VCAA is not applicable regarding the accrued 
benefits claim on appeal herein.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of VCAA to a particular claim).

As will be explained in greater detail below, the outcome of 
this accrued benefits claim hinges on the application of the 
law to evidence which was in the file at the time of the 
veteran's death.  There is no additional evidence that may be 
added to the file; thus, no evidentiary development is 
necessary and no notice of same need be provided to the 
appellant.  Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board finds that such is the case as to the 
issue here on appeal.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of 
her claims, and that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2008).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid, based on existing rating decisions or other 
evidence that was on file when the veteran died.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The appellant filed a claim for accrued benefits in October 
2005.  During the pendency of this appeal, VA issued a 
revised regulation regarding 38 C.F.R. § 3.1000 effective 
January 29, 2007.  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) 
(codified at 38 C.F.R. § 3.1000).

The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 (Act).  Prior to the Act, 
the introductory portion of 38 U.S.C.A. § 5121(a) read (in 
pertinent part):

. . . periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid as follows 
....

38 U.S.C.A. § 5121(a) (West 2002) (emphasis added).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the use 
of the conjunction "or" after the comma) actually indicated 
that the separated phrases stated substantive alternatives.  
According to the Court, the law provided for payment of (1) 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, which 
the Court called "benefits awarded but unpaid", or (2) 
periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death and due and unpaid 
for a period not to exceed two years, which were called 
"accrued benefits" for purposes of sections 5121 and 5122.  
Id. at 507.

The 2003 Act (in part) removed the comma after "decisions" in 
the introductory text of paragraph (a).  VA believed that by 
removing that comma Congress intended to provide for only one 
type of benefit under section 5121, thus eliminating Bonny's 
distinction between accrued benefits and "benefits awarded 
but unpaid."  Accordingly, VA amended 38 C.F.R. § 3.1000(a) 
by deleting the comma between the phrases "to which a payee 
was entitled at his death under existing ratings or 
decisions" and "or those based on evidence in the file at 
date of death."  See 
71 Fed. Reg. 78,368 (Dec. 29, 2006) (to be codified at 38 
C.F.R. § 3.1000).

The Act also removed the two-year limitation on accrued 
benefits payable under 
38 U.S.C.A. § 5121.  Therefore, VA deleted the phrase "for a 
period not to exceed 2 years prior to the last date of 
entitlement as provided in Sec. 3.500(g)," found in the prior 
version of 38 C.F.R. § 3.1000(a).  See 71 Fed. Reg. 78,368 
(Dec. 29, 2006); 38 C.F.R. § 3.1000 (2008).

VA did not include information regarding effective dates in 
the new regulation.  See 71 Fed. Reg. 78,368.  However, the 
notice of the proposed rule includes a detailed discussion 
and helpful table outlining the various eligibility of three 
potential groups of claimants for accrued benefits, based on 
the date of the deceased beneficiary's death and the date the 
Act was signed into law (December 16, 2003).

Pertinent to this case, the veteran died in September 2005, 
after December 16, 2003, and the appellant's October 2005 
claim for accrued benefits was not pending on December 16, 
2003.  Therefore, the revised versions of U.S.C.A. § 5121(a) 
and 38 C.F.R. § 3.1000 are applicable to these claims.

The veteran served in Vietnam during the Vietnam Era.  
Service treatment records do not reflect a diagnosis of 
esophageal cancer or any complaints or findings consistent 
with esophageal cancer.  

Esophageal cancer was diagnosed in early 2005.  In August 
2005, the veteran filed a claim of service connection for 
esophageal cancer.  He died in September 2005 of that 
disease.  

The evidence associated with the claims file before the 
veteran's death suggests no link between the fatal esophageal 
cancer and service.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

There was no entitlement based on rating decisions in the 
file at the time of the veteran's death.  The veteran filed a 
claim of service connection in August 2005.  The RO had not 
yet made any determination concerning the claim before the 
veteran's death.  

Accordingly, as pertinent to the case before the Board at 
this time, the veteran had a claim pending before VA at the 
time of his death, namely, entitlement to service connection 
for esophageal cancer.  

Thus, the Board must determine whether evidence on file when 
the veteran died indicates an entitlement to service 
connection for esophageal cancer.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 2002) and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Initially, the Board observes that service connection for 
esophageal cancer would not be warranted presumptively based 
on Agent Orange exposure, as esophageal cancer is not one of 
the enumerated conditions subject to presumptive service 
connection on that basis.  38 C.F.R. §§ 3.307(a), 3.309(e).  

The Board now turns to a discussion of direct service 
connection.  See Combee, supra.  The service treatment 
records do not reflect a diagnosis of esophageal cancer.  
Indeed, it was not diagnosed until more than three and a half 
decades after service.  The record before September 2005 is 
completely silent as to a suggestion of service etiology.  
Indeed, the RO scheduled a VA medical examination that took 
place in August 2005.  In the examination report, the 
examiner indicated that in some cases esophageal cancer was 
related to a history of gastroesophageal reflux disease 
(GERD) but that the veteran did not suffer from that 
condition.  The examiner offered no other explanation for the 
specific etiology of the veteran's cancer.  

In a January 2006 letter to VA, D. Berg, M.D., the veteran's 
oncologist, wrote that the etiology of the veteran's 
esophageal cancer was not clear.  It was sometimes associated 
with a history of GERD or Barrett's esophagus, conditions 
from which the veteran did not suffer.  Dr. Berg, however, 
asserted that it would be "reasonable to assume" that the 
veteran's esophageal cancer was related to Agent Orange 
exposure in service due to the absence of a common risk 
factor for the development of such cancer in the veteran's 
case.  The Board observes that Dr. Berg is an associate 
professor at the University of Iowa and a specialist in 
hematology, oncology, and blood and marrow transplantation.  

Unfortunately, despite the opinion of Dr. Berg, the Board is 
compelled to deny the claim of entitlement to service 
connection for esophageal cancer for accrued benefits 
purposes.  That evidence was associated with the claims file 
after the veteran's death.  The evidence of record before 
that time included no suggestion or implication of a nexus 
between esophageal cancer and service.  The claim of 
entitlement to service connection for esophageal cancer for 
accrued benefits purposes is, therefore, denied.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Service Connection for the Cause of the Veteran's Death 

The essential facts are set forth immediately above and will 
not be repeated.

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

Only one cause for the veteran's death has been listed, 
namely esophageal cancer.  It is not one of the conditions 
presumptively associated with Agent Orange exposure.  
38 C.F.R.§§ 3.307, 3.309.  However, as the veteran served in 
Vietnam during the Vietnam Era, he is presumed to have been 
exposed to Agent Orange.  38 C.F.R. § 3.307.  The evidence 
suggests a link between such exposure and the eventual onset 
of esophageal cancer.  Indeed, Dr. Berg indicated that it 
would be reasonable to assume such an association, as all of 
the usual precursors to esophageal cancer such as GERD were 
absent in the veteran's case.  Dr. Berg's opinion is the only 
one of record regarding the specific etiology of the 
veteran's cancer.  Because Dr. Berg is associated with a 
major university, his medical specialties are particularly 
relevant herein, and he provided a rationale for his opinion, 
the Board credits his findings.  The Board notes that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  The evidence indicates that the veteran's 
death resulting from esophageal cancer is due to Agent Orange 
exposure in service; thus, service connection for the cause 
of the veteran's death is granted.  38 C.F.R. § 3.312.

The Board acknowledges that medical evidence that is 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Dr. Berg's opinion, in the Board's view, cannot be 
characterized as such.  He opined specifically regarding the 
veteran's particular cancer, and his medical expertise lends 
further credibility to his medical findings.  Hence, when 
viewing the evidence in the light most favorable to the 
appellant, she must prevail.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for esophageal cancer for accrued benefits 
purposes is denied.

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


